     Case 4:19-cv-03047 Document 22 Filed on 08/31/20 in TXSD Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION



DEXTER DARNELL JOHNSON,                 §
    Petitioner,                         §
                                        §
             v.                         §       CIVIL ACTION NO. 4:19-CV-03047
                                        §
BOBBY LUMPKIN, Director,                §       DEATH PENALTY CASE
Texas Department of Criminal            §
Justice, Correctional Institutions      §
Division,                               §
       Respondent.                      §


                       PETITIONER’S STATUS REPORT

      Counsel for Petitioner Dexter Johnson respectfully submits this Status Report

in response to the Court’s Order granting an evidentiary hearing and directing the

parties to file a status report describing the timing and scope, what witnesses they

wish to call, and what evidence they will present at the hearing. (Docket Entry No.

18 at 26). This Court ordered an evidentiary hearing “on the question of whether

[Patrick] McCann’s representation rendered Johnson’s Atkins claim previously

unavailable and whether it entitles Johnson to equitable tolling.” (Docket Entry No.

18 at 25). In light of the Court’s order, Mr. Johnson requests the following:

      A.     Scope of the Hearing

      In its Order, this Court stated that additional factual development related to

Mr. McCann’s representation is necessary before the Court can fairly adjudicate

whether Mr. Johnson is entitled to proceed with his successive petition and whether




                                            1
     Case 4:19-cv-03047 Document 22 Filed on 08/31/20 in TXSD Page 2 of 7




Mr. Johnson’s petition is timely. Id. To determine whether Mr. McCann could have

amended Mr. Johnson’s initial federal habeas petition to include the Atkins claim,

this Court stated that it would need to determine “what duty an attorney has to keep

abreast of such developments [in the DSM-5 standards], which is conditioned by both

the individual facts of the case and the state of legal precedent.” Id. at 18. Noting the

harsh legal landscape surrounding Atkins claims in Texas at the time, and the

daunting procedural hurdles in federal court, this Court determined that the core of

the feasibility argument is “whether McCann should have raised a claim during the

pendency of the initial proceedings.” Id. at 19. However, the Court observed that the

record does not yet explain why Mr. McCann failed to do so or whether his

representation was so deficient as to render the Atkins claim functionally

unavailable. Id. at 20. Moreover, to determine whether Mr. Johnson merits equitable

tolling, the Court stated that it would require evidence as to whether Mr. McCann’s

actions in this case rose to the level of professional misconduct and noted that

“questions remain about why he did not diligently pursue an Atkins claim.” Id. at 22,

25; see also Holland v. Florida, 560 U.S. 631, 649–53 (explaining that professional

misconduct may constitute extraordinary circumstances justifying equitable tolling).

      Based on this Court’s order, Mr. Johnson seeks to present evidence on (1)

whether Mr. McCann could have feasibly amended the initial federal petition to

include an Atkins claim, (2) whether Mr. McCann’s actions rose to the level of

professional misconduct justifying equitable tolling, and (3) evidence related to Mr.

McCann’s credibility as a witness.




                                           2
Case 4:19-cv-03047 Document 22 Filed on 08/31/20 in TXSD Page 3 of 7




 B.      Witnesses and Evidence

 Mr. Johnson anticipates calling the following witnesses:

      1. Patrick McCann will testify regarding his actions and reasoning during

         his representation of Mr. Johnson in order to assist this Court in

         determining whether it was feasible for Mr. McCann to amend the

         initial federal habeas petition to include an Atkins claim and whether

         Mr. Johnson is entitled to equitable tolling. As explained further in Mr.

         Johnson’s Motion for Depositions, Mr. Johnson seeks to depose Mr.

         McCann before the hearing to fully develop these facts and streamline

         his presentation to the Court at the hearing.

      2. Attorneys Anthony Osso and Jim Leitner represented Mr. Johnson at

         trial and will testify that Mr. McCann did not contact them or collect

         their files from Mr. Johnson’s case until after the FPD was appointed to

         investigate the case. Mr. McCann has disputed this fact. Johnson v.

         Davis, 4:11-cv-2466 (S.D. Tex. Apr. 9, 2019) (Docket Entry No. 78). Their

         testimony is relevant because this Court will need to make credibility

         determinations and decide whether Mr. McCann’s actions while

         representing Mr. Johnson were more than mere neglect. See (Docket

         Entry No. 18 at 24). While reserving the right to call Mr. Leitner and

         Mr. Osso at the hearing, if depositions are granted, Mr. Johnson

         anticipates that he will introduce their depositions in lieu of live

         testimony.




                                      3
Case 4:19-cv-03047 Document 22 Filed on 08/31/20 in TXSD Page 4 of 7




    3. Robert P. Schuwerk is an expert in the field of attorney ethics and will

       testify as to the ethical duties of an attorney and the corresponding

       disciplinary rules to assist the court in determining whether Mr.

       McCann’s actions rose to the level of professional misconduct. He will

       testify that Mr. McCann’s actions in this case violated his fiduciary duty

       of loyalty to Mr. Johnson. See Johnson v. Davis, 4:11-cv-02466 (S.D. Tex.

       June 24, 2019) (Docket Entry No. 25-2). This testimony is relevant for

       Mr. Johnson to establish that Mr. McCann’s actions constituted “serious

       instances of attorney misconduct” and merit equitable tolling. See

       (Docket Entry No. 18 at 24) (quoting Christeson v. Roper, 547 U.S. 373,

       378 (2015)).

    4. Mr. Johnson will identify an attorney experienced in capital habeas

       practice in Texas to testify as an expert witness. In its order granting an

       evidentiary hearing, this Court highlighted multiple relevant factual

       questions, including what duty an attorney has to keep abreast of

       developments in the DSM-5 and related legal precedent. Id. at 18. This

       expert will testify whether, under prevailing professional norms at the

       time, it was feasible to amend an Atkins claim into Mr. Johnson’s initial

       federal petition. See id. at 19 (noting this Court’s order disallowing

       amendment and the Texas legal landscape around Atkins may have

       discouraged an attorney from developing the claim). This expert will

       also testify regarding whether Mr. McCann’s conduct in this case




                                     4
     Case 4:19-cv-03047 Document 22 Filed on 08/31/20 in TXSD Page 5 of 7




                rendered the Atkins claim functionally unavailable and whether his

                actions constituted professional misconduct justifying equitable tolling.

                See id. at 22–24.

      C.        Schedule

      Undersigned counsel anticipates going on maternity leave in late November or

early December of this year. In light of the upcoming leave, Mr. Johnson requests the

following:

             1. That the Court order depositions be taken and expert reports submitted

                within 90 days of the Court’s order. While undersigned counsel will be

                going on leave later this year, granting 90 days to take depositions and

                submit expert reports will permit the parties to develop the relevant

                facts and move the case forward in preparation for the hearing.

             2. After the parties have taken depositions and submitted expert reports,

                Mr. Johnson requests that the Court order the parties to confer and

                submit a joint scheduling order for the final disclosure of witness lists

                and for the date of the hearing, taking into account undersigned

                counsel’s upcoming leave status. Mr. Johnson estimates that this

                hearing will take no longer than two days.

      Undersigned counsel has conferred with counsel for Respondent, Gwendolyn

Vindell, regarding this Status Report. Respondent is opposed to all witnesses aside

from Mr. McCann and is opposed to depositions. Respondent is amenable to

scheduling the hearing around undersigned counsel’s upcoming leave. However,




                                             5
     Case 4:19-cv-03047 Document 22 Filed on 08/31/20 in TXSD Page 6 of 7




undersigned counsel was unaware of Respondent’s request for a hearing via Zoom

until Respondent filed her Status Report. Mr. Johnson does not agree to Respondent’s

requested timing, mid-November, or format, via Zoom. Mr. Johnson requests a live

hearing be conducted when undersigned counsel returns from leave.

                                     CONCLUSION

      Mr. Johnson respectfully requests this Court order the parties to take

depositions and submit expert reports within 90 days of the Court’s order. Petitioner

further requests that the Court order the parties to submit a joint scheduling order

for the evidentiary hearing following this 90-day period.



Respectfully submitted,

                                       JASON D. HAWKINS
                                       Federal Public Defender

                                       Jeremy Schepers
                                       Supervisor, Capital Habeas Unit

                                       /s/ Jessica Graf
                                       Jessica Graf (24080615)
                                       Assistant Federal Public Defender
                                       Office of the Federal Public Defender
                                       Northern District of Texas
                                       525 S. Griffin St., Ste. 629
                                       Dallas, Texas 75202
                                       Jessica_Graf@fd.org
                                       (214) 767-2746
                                       (214) 767-2886 (fax)




                                          6
    Case 4:19-cv-03047 Document 22 Filed on 08/31/20 in TXSD Page 7 of 7




                          CERTIFICATE OF SERVICE

      I, Jessica Graf, certify that on August 31, 2020, a copy of the foregoing motion
was delivered via ECF to the Texas Attorney General’s Office, counsel for the
Director, Gwendolyn Vindell.



                                       /s/ Jessica Graf
                                       Jessica Graf




                                          7
